Order entered July 25, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01763-CV

             CARDIOVASCULAR PROVIDER RESOURCES INC., Appellant

                                               V.

                               CHARLES GOTTLICH M.D., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-08894

                                           ORDER
       The reporter’s record in this appeal was originally due March 27, 2014. On July 1, 2014,

we granted Sheretta Martin, Official Court Reporter for the 162nd Judicial District Court, an

extension of time to file the record and ordered the record be filed no later than July 18, 2014.

To date, however, the record has not been filed. Accordingly, we ORDER Ms. Martin to file the

record within ten (10) days of the date of this order. We caution Ms. Martin that failure to

comply with this order may result in an order that she not sit as a court reporter until she

complies.

       We DIRECT the Clerk of this Court to send a copy of the order to the Honorable Phyllis

Lester Brown, Judge of the 162nd Judicial District Court of Dallas County, Texas; Ms. Martin;

and counsel for all parties.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE